 


 HR 3877 ENR: Bipartisan Budget Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and nineteen 
H. R. 3877 
 
AN ACT 
To amend the Balanced Budget and Emergency Deficit Control Act of 1985, to establish a congressional budget for fiscal years 2020 and 2021, to temporarily suspend the debt limit, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Bipartisan Budget Act of 2019.  IBudget Enforcement 101.Amendments to the Balanced Budget and Emergency Deficit Control Act of 1985 (a)Revised discretionary spending limitsSection 251(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(c)) is amended by striking paragraphs (7) and (8) and inserting the following: 
 
(7)for fiscal year 2020— (A)for the revised security category, $666,500,000,000 in new budget authority; and  
(B)for the revised nonsecurity category, $621,500,000,000 in new budget authority; and  (8)for fiscal year 2021— 
(A)for the revised security category, $671,500,000,000 in new budget authority; and  (B)for the revised nonsecurity category, $626,500,000,000 in new budget authority;.  
(b)Overseas contingency operations amountsIn fiscal years 2020 and 2021, the adjustments under section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)) for Overseas Contingency Operations/Global War on Terrorism appropriations will be as follows: (1)For the revised nonsecurity category— 
(A)for fiscal year 2020, $8,000,000,000; and  (B)for fiscal year 2021, $8,000,000,000.  
(2)For the revised security category— (A)for fiscal year 2020, $71,500,000,000; and  
(B)for fiscal year 2021, $69,000,000,000. This subsection shall not affect the applicability of section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985. (c)New adjustment for the U.S. census for 2020Section 251(b)(2) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)) is amended by adding at the end the following new subparagraph: 
 
(G)The 2020 censusIf, for fiscal year 2020, appropriations for the Periodic Censuses and Programs account of the Bureau of the Census of the Department of Commerce are enacted that the Congress designates in statute as being for the 2020 Census, then the adjustment for that fiscal year shall be the total of such appropriations for that fiscal year designated as being for the 2020 Census, but shall not exceed $2,500,000,000..  (d)Direct spending adjustments for fiscal years 2020 and 2021Section 251A of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901a), is amended— 
(1)in paragraph (5)(B), in the matter preceding clause (i), by striking and (12) and inserting (12), and (13); and  (2)by adding at the end the following: 
 
(13)Implementing direct spending reductions for fiscal years 2020 and 2021 
(A)OMB shall make the calculations necessary to implement the direct spending reductions calculated pursuant to paragraphs (3) and (4) without regard to the amendment made to section 251(c) revising the discretionary spending limits for fiscal years 2020 and 2021 by the Bipartisan Budget Act of 2019.  (B)Paragraph (5)(B) shall not be implemented for fiscal years 2020 and 2021..  
102.Balances on the PAYGO scorecardsEffective on the date of the enactment of this Act, the balances on the PAYGO scorecards established pursuant to paragraphs (4) and (5) of section 4(d) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(d)) shall be zero.  IIEstablishing a Congressional Budget 201.Adjustment authority for fiscal year 2020 budget resolution in the House of RepresentativesUpon the date of the enactment of this Act— 
(1)the Chair of the Committee on the Budget of the House of Representatives may adjust the allocations, aggregates, and other budgetary levels included in the statement referred to in section 1(b) of House Resolution 293 (116th Congress) consistent with this Act; and  (2)subsections (e), (f), and (g) of section 1 of House Resolution 293 (116th Congress) shall have no force or effect through the remainder of the One Hundred Sixteenth Congress.  
202.Authority for fiscal year 2021 budget resolution in the House of Representatives 
(a)Fiscal year 2021If a concurrent resolution on the budget for fiscal year 2021 has not been adopted by April 15, 2020, for the purpose of enforcing the Congressional Budget Act of 1974 for fiscal year 2021, the allocations, aggregates, and levels provided for in subsection (b) shall apply in the House of Representatives after April 15, 2020, in the same manner as for a concurrent resolution on the budget for fiscal year 2021 with appropriate budgetary levels for fiscal year 2021 and for fiscal years 2022 through 2030.  (b)Committee allocations, aggregates, and levelsIn the House of Representatives, the Chair of the Committee on the Budget shall submit a statement for publication in the Congressional Record after April 15, 2020, but not later than May 15, 2020, containing— 
(1)for the Committee on Appropriations, committee allocations for fiscal year 2021 consistent with discretionary spending limits set forth in section 251(c)(8) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended by this Act, and the outlays flowing therefrom, and committee allocations for fiscal year 2021 for current law mandatory budget authority and outlays, for the purpose of enforcing section 302 of the Congressional Budget Act of 1974;  (2)for all committees of the House of Representatives other than the Committee on Appropriations, committee allocations for fiscal year 2021 and for the period of fiscal years 2021 through 2030 consistent with the most recent baseline of the Congressional Budget Office, as adjusted, to the extent practicable, for the budgetary effects of any provision of law enacted during the period beginning on the date such baseline is issued and ending on the date of submission of such statement, for the purpose of enforcing section 302 of the Congressional Budget Act of 1974;  
(3)aggregate spending levels for fiscal year 2021 in accordance with the allocations established under paragraphs (1) and (2), for the purpose of enforcing section 311 of the Congressional Budget Act of 1974; and  (4)aggregate revenue levels for fiscal year 2021 and for the period of fiscal years 2021 through 2030 consistent with the most recent baseline of the Congressional Budget Office, as adjusted, to the extent practicable, for the budgetary effects of any provision of law enacted during the period beginning on the date such baseline is issued and ending on the date of submission of such statement, for the purpose of enforcing section 311 of the Congressional Budget Act of 1974.  
(c)Additional matterThe statement referred to in subsection (b) may also include for fiscal year 2021 the matter contained in the provisions referred to in subsection (e).  (d)AdjustmentsThe Chair of the Committee on the Budget of the House of Representatives may adjust the allocations, aggregates, and other budgetary levels included in the statement referred to in subsection (b)— 
(1)to reflect changes resulting from the Congressional Budget Office’s updates to its baseline for fiscal years 2021 through 2030; or  (2)for any bill, joint resolution, amendment, or conference report by the amounts provided in such measure if such measure would not increase the deficit for either of the following time periods: fiscal year 2021 to fiscal year 2025 or fiscal year 2021 to fiscal year 2030.  
(e)Application 
(1)Upon submission of the statement referred to in subsection (b), all references to allocations, aggregates, or other appropriate levels in this concurrent resolution in sections 5201, 5202, and 5203 of the House Concurrent Resolution 71 (115th Congress), specified in section 30104(f)(1) of the Bipartisan Budget Act of 2018, and continued in effect by section 103(m) of House Resolution 6 (116th Congress) and section 1(h)(1) of House Resolution 293 (116th Congress), shall be treated for all purposes in the House of Representatives as references to the allocations, aggregates, or other appropriate levels contained in the statement referred to in subsection (b), as adjusted in accordance with this or any other Act.  (2)The provisions of House Concurrent Resolution 71 (115th Congress), specified in section 30104(f)(1) of the Bipartisan Budget Act of 2018, shall have no force or effect in the House of Representatives except for the sections of such concurrent resolution identified in paragraph (1).  
(f)ExpirationSubsections (a) through (e) shall no longer apply if a concurrent resolution on the budget for fiscal year 2021 is agreed to by the Senate and House of Representatives.  203.Limitation on advance appropriations in the House of Representatives (a)In generalIn the House of Representatives, except as provided in subsection (b), any general appropriation bill or bill or joint resolution continuing appropriations, or amendment thereto or conference report thereon, may not provide an advance appropriation.  
(b)ExceptionsAn advance appropriation may be provided for programs, activities or accounts identified in lists submitted for printing in the Congressional Record by the Chair of the Committee on the Budget— (1)for fiscal year 2022, under the heading Accounts Identified for Advance Appropriations in an aggregate amount not to exceed $28,852,000,000 in new budget authority, and for fiscal year 2023, accounts separately identified under the same heading; and  
(2)for fiscal year 2022, under the heading Veterans Accounts Identified for Advance Appropriations.  (c)DefinitionThe term advance appropriation means any new discretionary budget authority provided in a general appropriation bill or bill or joint resolution continuing appropriations for fiscal year 2021, or any amendment thereto or conference report thereon, that first becomes available following fiscal year 2021.  
(d)ExpirationThe preceding subsections of this section shall expire if a concurrent resolution on the budget for fiscal year 2021 is agreed to by the Senate and the House of Representatives pursuant to section 301 of the Congressional Budget Act of 1974.  204.Authority for fiscal year 2020 budget resolution in the Senate (a)Fiscal year 2020For the purpose of enforcing the Congressional Budget Act of 1974 (2 U.S.C. 621 et seq.) and enforcing budgetary points of order in prior concurrent resolutions on the budget, the allocations, aggregates, and levels provided for in subsection (b) shall apply in the Senate in the same manner as for a concurrent resolution on the budget for fiscal year 2020 with appropriate budgetary levels for fiscal year 2020 and for fiscal years 2021 through 2029.  
(b)Committee allocations, aggregates, and levelsThe Chairman of the Committee on the Budget of the Senate shall submit a statement for publication in the Congressional Record as soon as practicable after the date of enactment of this Act that includes— (1)for the Committee on Appropriations of the Senate, committee allocations for fiscal year 2020 consistent with the discretionary spending limits set forth in section 251(c) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended by this Act, for the purpose of enforcing section 302 of the Congressional Budget Act of 1974 (2 U.S.C. 633);  
(2)for all committees other than the Committee on Appropriations, committee allocations for fiscal years 2020, 2020 through 2024, and 2020 through 2029 consistent with the May 2019 baseline of the Congressional Budget Office, as adjusted for the budgetary effects of any provision of law enacted during the period beginning on the date such baseline was issued and ending on the date of submission of such statement, for the purpose of enforcing section 302 of the Congressional Budget Act of 1974 (2 U.S.C. 633);  (3)aggregate spending levels for fiscal year 2020 in accordance with the allocations established under paragraphs (1) and (2), for the purpose of enforcing section 311 of the Congressional Budget Act of 1974 (2 U.S.C. 642);  
(4)aggregate revenue levels for fiscal years 2020, 2020 through 2024, and 2020 through 2029 consistent with the May 2019 baseline of the Congressional Budget Office, as adjusted for the budgetary effects of any provision of law enacted during the period beginning on the date such baseline was issued and ending on the date of submission of such statement, for the purpose of enforcing section 311 of the Congressional Budget Act of 1974 (2 U.S.C. 642); and  (5)levels of Social Security revenues and outlays for fiscal years 2020, 2020 through 2024, and 2020 through 2029 consistent with the May 2019 baseline of the Congressional Budget Office, as adjusted for the budgetary effects of any provision of law enacted during the period beginning on the date such baseline was issued and ending on the date of submission of such statement, for the purpose of enforcing sections 302 and 311 of the Congressional Budget Act of 1974 (2 U.S.C. 633, 642).  
(c)Additional matterThe filing referred to in subsection (b) may also include for fiscal year 2020 the deficit-neutral reserve funds in title III of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, updated by two fiscal years.  (d)ExpirationThis section shall expire if a concurrent resolution on the budget for fiscal year 2020 is agreed to by the Senate and the House of Representatives pursuant to section 301 of the Congressional Budget Act of 1974 (2 U.S.C. 632).  
205.Authority for fiscal year 2021 budget resolution in the Senate 
(a)Fiscal year 2021For the purpose of enforcing the Congressional Budget Act of 1974 (2 U.S.C. 621 et seq.), after April 15, 2020, and enforcing budgetary points of order in prior concurrent resolutions on the budget, the allocations, aggregates, and levels provided for in subsection (b) shall apply in the Senate in the same manner as for a concurrent resolution on the budget for fiscal year 2021 with appropriate budgetary levels for fiscal year 2021 and for fiscal years 2022 through 2030.  (b)Committee allocations, aggregates, and levelsAfter April 15, 2020, but not later than May 15, 2020, the Chairman of the Committee on the Budget of the Senate shall file— 
(1)for the Committee on Appropriations of the Senate, committee allocations for fiscal year 2021 consistent with the discretionary spending limits set forth in section 251(c) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended by this Act, for the purpose of enforcing section 302 of the Congressional Budget Act of 1974 (2 U.S.C. 633);  (2)for all committees other than the Committee on Appropriations, committee allocations for fiscal years 2021, 2021 through 2025, and 2021 through 2030 consistent with the most recent baseline of the Congressional Budget Office, as adjusted for the budgetary effects of any provision of law enacted during the period beginning on the date such baseline is issued and ending on the date of submission of such statement, for the purpose of enforcing section 302 of the Congressional Budget Act of 1974 (2 U.S.C. 642);  
(3)aggregate spending levels for fiscal year 2021 in accordance with the allocations established under paragraphs (1) and (2), for the purpose of enforcing section 311 of the Congressional Budget Act of 1974 (2 U.S.C. 642);  (4)aggregate revenue levels for fiscal years 2021, 2021 through 2025, and 2021 through 2030 consistent with the most recent baseline of the Congressional Budget Office, as adjusted for the budgetary effects of any provision of law enacted during the period beginning on the date such baseline is issued and ending on the date of submission of such statement, for the purpose of enforcing section 311 of the Congressional Budget Act of 1974 (2 U.S.C. 642); and  
(5)levels of Social Security revenues and outlays for fiscal years 2021, 2021 through 2025, and 2021 through 2030 consistent with the most recent baseline of the Congressional Budget Office, as adjusted for the budgetary effects of any provision of law enacted during the period beginning on the date such baseline is issued and ending on the date of submission of such statement, for the purpose of enforcing sections 302 and 311 of the Congressional Budget Act of 1974 (2 U.S.C. 633, 642).  (c)Additional matterThe filing referred to in subsection (b) may also include for fiscal year 2021 the deficit-neutral reserve funds in title III of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, updated by three fiscal years.  
(d)ExpirationThis section shall expire if a concurrent resolution on the budget for fiscal year 2021 is agreed to by the Senate and the House of Representatives pursuant to section 301 of the Congressional Budget Act of 1974 (2 U.S.C. 632).  206.Limitation on advance appropriations in the Senate (a)Point of order against advance appropriations in the senate (1)In general (A)Point of orderExcept as provided in paragraph (2), it shall not be in order in the Senate to consider any bill, joint resolution, motion, amendment, amendment between the Houses, or conference report that would provide an advance appropriation for a discretionary account.  
(B)DefinitionIn this subsection, the term advance appropriation means any new budget authority provided in a bill or joint resolution making appropriations for fiscal year 2020 that first becomes available for any fiscal year after 2020 or any new budget authority provided in a bill or joint resolution making appropriations for fiscal year 2021 that first becomes available for any fiscal year after 2021.  (2)ExceptionsAdvance appropriations may be provided— 
(A)for fiscal years 2021 and 2022 for programs, projects, activities, or accounts identified in a statement submitted to the Congressional Record by the Chairman of the Committee on the Budget of the Senate under the heading Accounts Identified for Advance Appropriations in an aggregate amount not to exceed $28,852,000,000 in new budget authority in each fiscal year;  (B)for the Corporation for Public Broadcasting; and  
(C)for the Department of Veterans Affairs for the Medical Services, Medical Support and Compliance, Veterans Medical Community Care, and Medical Facilities accounts of the Veterans Health Administration.  (3)Supermajority waiver and appeal (A)WaiverIn the Senate, paragraph (1) may be waived or suspended only by an affirmative vote of three-fifths of the Members, duly chosen and sworn.  
(B)AppealAn affirmative vote of three-fifths of the Members of the Senate, duly chosen and sworn, shall be required to sustain an appeal of the ruling of the Chair on a point of order raised under paragraph (1).  (4)Form of point of orderA point of order under paragraph (1) may be raised by a Senator as provided in section 313(e) of the Congressional Budget Act of 1974 (2 U.S.C. 644(e)).  
(5)Conference reportsWhen the Senate is considering a conference report on, or an amendment between the Houses in relation to, a bill or joint resolution, upon a point of order being made by any Senator pursuant to this subsection, and such point of order being sustained, such material contained in such conference report or amendment between the Houses shall be stricken, and the Senate shall proceed to consider the question of whether the Senate shall recede from its amendment and concur with a further amendment, or concur in the House amendment with a further amendment, as the case may be, which further amendment shall consist of only that portion of the conference report or House amendment, as the case may be, not so stricken. Any such motion in the Senate shall be debatable. In any case in which such point of order is sustained against a conference report (or Senate amendment derived from such conference report by operation of this paragraph), no further amendment shall be in order.  (b)SunsetSubsection (a) shall terminate on the date on which a concurrent resolution on the budget for fiscal year 2021 is agreed to by the Senate and House of Representatives pursuant to section 301 of the Congressional Budget Act of 1974 (2 U.S.C. 632).  
207.Point of order against certain changes in mandatory programs in the Senate 
(a)DefinitionIn this section, the term CHIMP means a provision that— (1)would have been estimated as affecting direct spending or receipts under section 252 of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 902) (as in effect prior to September 30, 2002) if the provision was included in legislation other than appropriation Acts; and  
(2)results in a net decrease in budget authority in the budget year, but does not result in a net decrease in outlays over the period of the total of the current year, the budget year, and all fiscal years covered under the most recently adopted concurrent resolution on the budget.  (b)Point of order in the Senate (1)In generalIt shall not be in order in the Senate to consider a bill or joint resolution making appropriations for a full fiscal year, or an amendment thereto, amendment between the Houses in relation thereto, conference report thereon, or motion thereon, that includes a CHIMP that, if enacted, would cause the absolute value of the total budget authority of all such CHIMPs enacted in relation to a full fiscal year to be more than the amount specified in paragraph (2).  
(2)AmountThe amount specified in this paragraph is, for fiscal year 2021, $15,000,000,000.  (c)DeterminationFor purposes of this section, budgetary levels shall be determined on the basis of estimates provided by the Chairman of the Committee on the Budget of the Senate.  
(d)Supermajority waiver and appeal in the SenateIn the Senate, subsection (b) may be waived or suspended only by an affirmative vote of three-fifths of the Members, duly chosen and sworn. An affirmative vote of three-fifths of the Members of the Senate, duly chosen and sworn, shall be required to sustain an appeal of the ruling of the Chair on a point of order raised under subsection (b).  208.Point of order against designation of funds for overseas contingency operations in the Senate (a)Point of orderWhen the Senate is considering a bill, joint resolution, motion, amendment, amendment between the Houses, or conference report, if a point of order is made by a Senator against a provision that designates funds for fiscal years 2020 or 2021 for overseas contingency operations, in accordance with section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)), and the point of order is sustained by the Chair, that provision shall be stricken from the measure and may not be offered as an amendment from the floor.  
(b)Form of the point of orderA point of order under subsection (a) may be raised by a Senator as provided in section 313(e) of the Congressional Budget Act of 1974 (2 U.S.C. 644(e)).  (c)Conference reportsWhen the Senate is considering a conference report on, or an amendment between the Houses in relation to, a bill or joint resolution, upon a point of order being made by any Senator pursuant to subsection (a), and such point of order being sustained, such material contained in such conference report or House amendment shall be stricken, and the Senate shall proceed to consider the question of whether the Senate shall recede from its amendment and concur with a further amendment, or concur in the House amendment with a further amendment, as the case may be, which further amendment shall consist of only that portion of the conference report or House amendment, as the case may be, not so stricken. Any such motion in the Senate shall be debatable. In any case in which such point of order is sustained against a conference report (or Senate amendment derived from such conference report by operation of this subsection), no further amendment shall be in order.  
(d)Supermajority waiver and appealIn the Senate, this section may be waived or suspended only by an affirmative vote of three-fifths of the Members, duly chosen and sworn. An affirmative vote of three-fifths of Members of the Senate, duly chosen and sworn shall be required to sustain an appeal of the ruling of the Chair on a point of order raised under this section.  (e)Suspension of point of orderThis section shall not apply if a declaration of war by Congress is in effect.  
209.Exercise of rulemaking powersThe sections of this title are enacted by the Congress— (1)as an exercise of the rulemaking power of the House of Representatives and the Senate, respectively, and as such they shall be considered as part of the rules of each House, respectively, or of that House to which they specifically apply, and such rules shall supersede other rules only to the extent that they are inconsistent therewith; and  
(2)with full recognition of the constitutional right of either House to change such rules (so far as relating to such House) at any time, in the same manner, and to the same extent as in the case of any other rule of such House.  IIITemporary Extension of Public Debt Limit 301.Temporary extension of public debt limit (a)In generalSection 3101(b) of title 31, United States Code, shall not apply for the period beginning on the date of the enactment of this Act and ending on July 31, 2021.  
(b)Special rule relating to obligations issued during extension periodEffective on August 1, 2021, the limitation in effect under section 3101(b) of title 31, United States Code, shall be increased to the extent that— (1)the face amount of obligations issued under chapter 31 of such title and the face amount of obligations whose principal and interest are guaranteed by the United States Government (except guaranteed obligations held by the Secretary of the Treasury) outstanding on August 1, 2021, exceeds  
(2)the face amount of such obligations outstanding on the date of the enactment of this Act.  (c)Extension limited to necessary obligationsAn obligation shall not be taken into account under subsection (b)(1) unless the issuance of such obligation was necessary to fund a commitment incurred pursuant to law by the Federal Government that required payment before August 1, 2021.  
IVOffsets 
401.Customs user fees 
(a)In generalSection 13031(j)(3) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(j)(3)) is amended— (1)in subparagraph (A), by striking October 20, 2027 and inserting September 30, 2029; and  
(2)in subparagraph (B)(i), by striking September 30, 2027 and inserting September 30, 2029.  (b)Rate for merchandise processing feesSection 503 of the United States–Korea Free Trade Agreement Implementation Act (Public Law 112–41; 19 U.S.C. 3805 note) is amended by striking May 26, 2027 and inserting September 30, 2029.  
402.Extension of direct spending reductions through fiscal year 2029Section 251A(6) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901a(6)) is amended— (1)in subparagraph (B), in the matter preceding clause (i), by striking fiscal years 2022 through 2027 and inserting fiscal years 2022 through 2029; and  
(2)in subparagraph (C), in the matter preceding clause (i), by striking fiscal year 2027 and inserting fiscal year 2029.  VBudgetary Effects 501.Budgetary effects (a)In generalThe budgetary effects of this Act shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(d)).  
(b)Senate PAYGO scorecardsThe budgetary effects of this Act shall not be entered on any PAYGO scorecard maintained for purposes of section 4106 of H. Con. Res. 71 (115th Congress).   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 